Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are Moore (CN 1190084), Faler (US 2009/0297722), Costello (US 2009/0217710), Okada (US 2016/0229734), Souma (WO 2017/077895) and Moore (US 2017/0144930).
Although Moore teaches a method of manufacturing an optical fiber having two curing steps with a cooling step in between, Moore does not teach or suggest cooling by at least one non-contact direction changer wherein during the cooling, gas is sprayed onto the semi-cured coating layer, where the gas is air whose oxygen concentration has been adjusted to be 10% or less by adding nitrogen.
Although Faler teaches a method of manufacturing an optical fiber using at least one fluid bearing to redirect the fiber, Faler teaches redirecting the optical fiber before applying a coating and curing the coated optical fiber. Additionally, although Faler teaches cooling by using a non-contact direction changer using air, Faler does not teach or suggest a step of adjusting the oxygen concentration in the air to be 10% or less by adding nitrogen.
Although Costello teaches a method of manufacturing an optical fiber with two curing steps and using at least one fluid bearing to redirect the fiber, Costello teaches redirecting the optical fiber before applying a coating and curing the coated optical fiber. 
Although Okada teaches a method of manufacturing an optical fiber with multiple curing steps and using at least one fluid bearing to redirect the fiber, Okada teaches redirecting the optical fiber before applying a coating and curing the coated optical fiber.
Although Souma teaches a method of manufacturing an optical fiber with a step of redirecting the fiber between a first and second curing step, Souma teaches that the redirecting is performed by guide rollers which would contact the optical fiber. Additionally, the first curing step forms a cured primary resin coating while the second curing forms a cured secondary resin coating.
Although Moore teaches a method of manufacturing an optical fiber using at least one fluid bearing to redirect the fiber, Moore teaches redirecting the optical fiber before applying a coating and curing the coated optical fiber. Additionally, Moore teaches only a single curing step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741